DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35. U.S.C. 103 as being unpatentable over W.I.P.O. Publication No. WO 2015/070274 A2 by Vielhaber (hereinafter VIELHABER) in view of German Patent Publication No. DE 10 2007 033 205 A1 by Gensert et al., hereinafter GENSERT.  Citation to VIELHABER will be made to its U.S. published counterpart, U.S. Patent Application Publication No. US 2016/0361743 A1.  Citation to GENSERT will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, VIELHABER discloses an extrusion machine (1) (1 in Fig. 1; ¶[0041]) for the continuous manufacture of profiles (2) (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3) (3 in Fig. 1; ¶[0042]), comprising
- a main frame (5) (5 in Fig. 1; ¶[0044]),
- at least one friction wheel (4) (4 in Fig. 1; ¶[0043]) rotatable about a drive axis (8) (8 in Fig. 1; ¶[0045]), which friction wheel (4) is provided with at least one peripheral groove and is in drive connection with a drive device (9) (9 in Fig. 1; ¶[0045]),
- a tool holding device (6) (6 in Fig. 1; ¶[0044]), which is mounted on a pivot axis (7) (7 in Fig. 1; ¶[0044]) held on the main frame (5) and can be pivoted about the pivot axis (7) between a working position and a release position (¶[0044] discloses 6 is pivoted from a working position shown in solid line in Fig. 1 to a release position shown in dashed line in Fig. 1), the tool holding device (6) being arranged downstream of the friction wheel (4), as viewed in the pass-through direction of the profile (2) to be manufactured (6 is shown downstream from 4 with respect to movement of 3 moving from right to left in Fig. 1),
- a locking device (11), (11 in Fig. 1; ¶[0046]) which locking device (11) in its locking position holds the tool holding device (6) locked in its working position relative to the main frame (5) (shown in solid lines in Fig. 1), and
- at least one tool unit (12) (12 in Fig. 1; ¶[0046]), which tool unit (12) is supported on the tool holding device (6), in particular is accommodated in an accommodation chamber (22) (24 in Fig. 1; ¶[0057]) arranged in the tool holding device (6), and includes or forms at least one stripping area (30) (the area adjacent scrapping element 51 in Fig. 5; ¶[0070]) facing the friction wheel (4) with at least one stripping element (31) (51 in Fig. 5; ¶[0078) for the extrusion material (3) to be molded by the friction wheel (4).
VIELHABER does not discloses a sensor unit as claimed in Claim 1, namely:
- the tool unit (12) is supported on its side facing away from the friction wheel (4) with the interposition of a first sensor unit (25) on the tool holding device (6), in particular on a first adjusting surface (23) of the accommodation chamber (22).
Although, ¶[0048] of VIELHABER discloses the size of the gap between friction wheel 4 and tool unit 12 is dependent upon temperature of the parts.  Additionally, ¶[0086] discloses inner cooling of scraping element 51 can be provided to minimize temperature load.
GENSERT teaches a shaping tool (1 in Fig. 1; ¶[0041] and [0042]) consisting of a core (2 in Fig. 1; ¶[0042]) and an intermediate ring (5 in Fig. 1; ¶[0041]) within a reinforcement (6 in Fig. 1; ¶[0041]).  Metal blank material (4 in Fig. 2; ¶[0041]) is fed through the working cavity (3 in Fig. 1; ¶[0041]) of core 2 to form the blank into the desired profile.  Intermediate ring 5 carries an electrical heating element (7 in Fig. 1; ¶[0041]) used to heat core 2 to change the size of working cavity 3 by expansion and contraction.  A temperature sensor (8 in Fig. 1; ¶[0043]) adjacent heating element 7 is used to measure temperature of ring 5 and core 2.  A cooling bore (9 in Fig. 1; ¶[0043]) is provided within reinforcement 6 to cool ring 5 and core 2.
¶[0045] through ¶[0048] and Fig. 2 of GENSERT teach cooling device 10, measuring device 11, control unit 12, measuring device 13 and heating device 14 are used to control the diameter of the finished product through a relationship between temperature measurements and diameter of the finished product as show in Fig. 3.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve dimensional accuracy of extruded product made by VIELHABER’s extrusion machine by incorporating heating and cooling apparatus and control as taught by GENSERT into tool unit 12 of VIELHABER, as VIELHABER suggests in ¶[0048] and [0086].  A person of ordinary skill in the art would incorporate heating element 7, sensor 8, cooling bore 9 and control elements 10-14 of GENSERT into distancing element 58 of VIELHABER which is supported on its side facing away from friction wheel 4 in the same way GENSERT teaches to control temperature of the tooling.
Regarding Claim 2, the prior art reference combination of VIELHABER in view of GENSERT renders the extrusion machine (1) according to Claim 1 unpatentable as explained above.  The drawings of GENSERT illustrate one temperature sensor 8 and ¶[0043], [0045] and [0051] each refer to temperature sensor 8 in singular form.  ¶[0032] refers to temperature sensors in plural form when generally teaching temperature measurement apparatus.  GENSERT does not specifically teach, wherein the first sensor unit (25) comprises several, in particular four, sensors (26) which are arranged in a peripheral edge area of the tool unit (12) as Claim 2 requires.  However, it has been held that the mere duplication of parts has no patentable significance unless new and unexpected results are produced.  See M.P.E.P.§2144.04,VI,B.
Regarding Claim 3, the prior art reference combination of VIELHABER in view of GENSERT renders the extrusion machine (1) according to Claim 1 unpatentable as explained above.  GENSERT teaches, wherein the first sensor unit (25) (8 in Fig. 1) is in a communication connection with a control and/or regulating device (36) (12 in Fig. 2).
Regarding Claim 4, the prior art reference combination of VIELHABER in view of GENSERT renders the extrusion machine (1) according to Claim 2 unpatentable as explained above.  GENSERT teaches, wherein at least one temperature control element (27) (9 in Fig. 1) is provided, which at least one temperature control element (27) is accommodated in the accommodation chamber (22) (when cooling bore 9 of GENSERT is incorporated into distancing element 58 of VIELHABER as explained above, cooling bore 9 will be accommodated in receiving cage 24 of VIELHABER) and is arranged upstream of the sensor unit (25) in the direction towards the friction wheel (4) (cooling bore 9 is shown in Fig. 1 as passing through reinforcement 6 such that it extends upstream of sensor 8), wherein the at least one temperature control element (27) is designed to dissipate heat from the tool unit (12) (¶[0043]).
Regarding Claim 5, , the prior art reference combination of VIELHABER in view of GENSERT renders the extrusion machine (1) according to Claim 4 unpatentable as explained above.  GENSERT further teaches, wherein the at least one temperature control element (27) (9 in Fig. 1) forms a constituent of the tool unit (12).  When cooling bore 9 of GENSERT is incorporated into distancing element 58 as explained above, cooling bore 9 will be a constituent of VIELHABER’s tool unit 12.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. US 2006/0156782 A1 by Hawkes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725